Brown, C. J.
(dissenting.)
I am unable to concur in the views of the court in this case and therefore dissent. "Usury is the taking of greater compensation for the loan of money than that allowed by law, namely, interest at the rate of 10 per cent, per annum. If a greater rate be intentionally taken the law pronounces the transaction usurious, without further inquiry into the motives of the parties. The corrupt intent sometimes said to be necessary to a violation of the statute arises by implication of law from the fact that an excessive rate of interest is intentionally reserved by the contract. No evidence of a corrupt bargain, or of an intention to violate the statute need be produced. The sole question is, Does the contract intentionally reserve to the lender excessive compensation for the loan ? In the case at bar the borrower was required to pay for the loan the highest legal rate of interest and in addition *224thereto the expense of recording the mortgage securing the loan, and also the mortgage registry tax. In my opinion this rendered the transaction usurious, at least as respects the payment of the registry tax. It was clearly the intention of the legislature in the enactment of the mortgage-tax statute that the tax so imposed should be paid by the mortgagee, and by requiring as a condition of the loan the payment thereof by the mortgagor the mortgagee thereby exacted greater compensation for the loan than allowed by the law, and the- contract was usurious and void. Green v. Grant, 134 Mich. 462, 96 N. W. 583; Van Der Velde v. Wilson, 176 Mich. 185, 142 N. W. 553; Norris v. W. C. Belcher Land Mtg. Co. 98 Tex. 176, 82 S. W. 500, 83 S. W. 799; Meem v. Dulaney, 88 Va. 674, 14 S. E. 363; 39 Cyc. 984.